DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because figs 2 and 4 shows that the deflector 16 is in a shape of truncated cone shape. However the instant specification describes that “… deflector 16 includes an inner cylinder 161, an outer cylinder 162...”; according to online dictionary https://www.merriam-webster.com/dictionary/cylinder, “cylinder” is defined as “the surface traced by a straight line moving parallel to a fixed straight line and intersecting a fixed planar closed curve”. The drawings and the corresponding description in the specification are apparently not conform with each other. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the “bottom of the deflector has different thermal reflection coefficients at different positions”, “the bottom of the deflector comprises a material layer having different thermal reflection coefficients at different positions”, “at least two inserting members”, “protruding portions of the first inserting member, the second inserting member, the third inserting member and the fourth inserting member are assembly together to fully cover the bottom of the outer cylinder after the inserting portions of the first inserting member” and “the protrusion portions of the inserting members are arranged as an oval ring to fully cover the bottom of the outer cylinder” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 
Claim Interpretation 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for” or a generic placeholder) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The word “means” may be substituted by a term that serves as a generic placeholder and still invoke 112(f) paragraph. The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for” or a generic placeholder) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not 
Claim elements in this application that use the word “means” (or “step for” or a generic placeholder) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim 1 recites “a pulling device … used for pulling out a silicon ingot rod from the silicon melt” limitation which has been analyzed under 35 U.S.C. 112(f), because they use the non-structural terms “device” coupled with functional language “pulling out a silicon ingot rod from the silicon melt”. However, per the specification, the “device” has no corresponding description of the structural elements associated with it. 
Claim 1 recites “a magnetic field applying device for applying a horizontal magnetic field to the silicon melt in the crucible” limitation which has been analyzed under 35 U.S.C. 112(f), because they use the non-structural terms “device” coupled with functional language “applying a horizontal magnetic field to the silicon melt in the crucible”. However, per the specification, the “device” has no corresponding description of the structural elements associated with it. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

s 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1 recites “…a pulling device … used for pulling out a silicon ingot rod from the silicon melt”, but there is no corresponding structure in the specification could be identified as the “device”. Claim elements “device” are limitations that invoke 35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. Therefore, the metes and bounds of claim 1 are not clearly defined. Clarification and/or correction are/is required. Claims 2-10 are rejected because they depend on claim 1.
Claim 1 recites “…a magnetic field applying device for applying a horizontal magnetic field to the silicon melt in the crucible…”, but there is no corresponding structure in the specification could be identified as the ““device”. Claim elements “device” are limitations that invoke 35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function., the metes and bounds of claim 1 are not clearly defined. Clarification and/or correction are/is required. Claims 2-10 are rejected because they depend on claim 1.
Claim 1 recites the limitation “the thermal reflection coefficient,” “the bottom”, and “the direction perpendicular” There is insufficient antecedent basis for this limitation in the claim.
The recited in claim 2 “…the bottom of the deflector” constitutes an indefinite subject matter. It is noted that parent claim 1 recited a bottom of the deflector in a direction of the horizontal magnetic field and a bottom of the defector in a direction 
The recited in claim 3 “…a direction perpendicular to the horizontal magnetic field … a direction of the horizontal magnetic field …” constitutes an indefinite subject matter. It is not clear whether “a direction perpendicular to the horizontal magnetic field … a direction of the horizontal magnetic field” refers to the same directions as recited in parent claim 1 or not. Therefore, the metes and bounds of claim 3 are not readily ascertainable. Clarification and/or correction are/is required. 
The recited in claim 4 “…a thermal reflection coefficient at the bottom of the deflector …” constitutes an indefinite subject matter. It is not clear whether “a thermal reflection coefficient at the bottom of the deflector” is related the previously recited “thermal reflection coefficient” in parent claim 1 or not. Therefore, the metes and bounds of claim 4 are not readily ascertainable. Clarification and/or correction are/is required. Claims 5-10 are rejected because they depend on claim 4.
The recited in claim 5 “…the inserting member comprises a protruding portion … and the protrusion portion at least partly covered the bottom of the outer cylinder …” constitutes an indefinite subject matter. It is not clear whether “the protrusion portion” refers to the previously recited “protruding portion” or not. Therefore, the metes and bounds of claim 5 are not readily ascertainable. For examining purpose, it is assuring that “the protrusion portion” refers to the previously recited “protruding portion of the inserting member”. Clarification and/or correction are/is required. 
The recited in claim 8 “…each has a protrusion portion …” constitutes an indefinite subject matter. It is not clear whether “a protrusion portion” is related to the 
The recited in claim 8 “…a direction perpendicular to the horizontal magnetic field …” constitutes an indefinite subject matter. It is not clear whether “a direction perpendicular to the horizontal magnetic field” is a same direction as the previously recited “direction perpendicular to the horizontal magnetic field” in parent claim 1 or not. Therefore, the metes and bounds of claim 8 are not readily ascertainable. Clarification and/or correction are/is required. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Piotr Filar (US 20100288185 A1, “Filar”) in view of Shimosaka et al (US 20050257736 A1, “Shimosaka”).
Regarding claim 1, Filar (entire document) teaches a silicon (semiconductor) single crystal growth apparatus comprising a housing 3 (furnace body) (fig 1, 0024); a crucible 1 being arranged inside the furnace body (housing) to contain a silicon melt 2 (fig1, 0024); a pulling mechanism 16 (device) being arranged on the top of the furnace body (housing) and used for pulling out a crystal 5 (silicon ingot) from the silicon melt 2 (fig1, 0024); a magnetic system (magnetic field applying device) for applying a horizontal magnetic field to the silicon melt 2 in the crucible 1 (0008 and 0022); a member (deflector) comprising a part/heat shield 6 and a cover 10 disposed above the silicon melt in the furnace body (housing) in a vertical direction (fig1, 0024), and the pulling device pulls the silicon ingot through the deflector in the vertical direction (fig 1, 
Filar teaches the deflector (apparently having a bottom for example the cover portion) and the horizontal magnetic field as addressed above, but does not explicitly teach the bottom of the deflector has different thermal reflection coefficients at different positions. However Shimosaka (entire document) teaches an apparatus for growing a single crystal, wherein a bottom portion of a radiation shield is made of different materials at different positions (0013, 0017, 0041, 0045 and claim 5); different materials have different thermal reflection coefficients (at a least one material having a thermal reflection coefficient smaller than a thermal reflection coefficient of another different material). It is well established that a chemical composition and its properties are inseparable. MPEP 2112.01 II. Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have used different materials to modify the bottom of the reflector in Filar as suggested by Shimosaka in order to provide easily adjust the temperature range and improve the ratio of single crystallization (Shimosaka 0017). Filar/Shimosaka teaches the bottom of the deflector has different thermal reflection coefficients (having smaller or larger 
Regarding claim 2, Filar/Shimosaka teaches the bottom of the deflector (graphite material) comprises a material layer (a coated layer of silicon carbide) (Shimosaka 0013, 0032, 0036, 0041, 0045, 0050, 0054 and claim 1), apparently having different thermal reflection coefficients at different positions. With respect to the limitation of “by surface treatment”, it is product-by-process limitation. It has been well-settled that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Piotr Filar/Shimosaka as applied to claim 1 above, and further in view of Radkevich et al (US 20050115493 A1, “Radkevich”).
prima facie obvious.  See, e.g., In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975); see also MPEP 2144.04(VI) (C). The court has also held that the configuration of the claimed apparatus is a matter of choice, which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the .  
	Claims 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Piotr Filar/Shimosaka as applied to claim 1 above, and further in view of Fu et al (JP 2004182580 A, machine translation, “Fu”).
Regarding claim 4, Filar/Shimosaka teaches the deflector as addressed above, but does not explicitly teach a tuning device for tuning a thermal reflection coefficient at the bottom of the deflector. However Fu (entire document) teaches an apparatus for pulling silicon single crystal wherein a shield device (deflector) comprising a turning roller, a plurality of plates, a plurality of support shafts and a wire (figs 1-4, 6, 10 and 11, pages 7, 9, 10 and 12). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Filar per teachings of Fu in order to provide an apparatus for producing a defect-free and high quality silicon single crystal ingot over a substantially overall length (Fu page 4). Filar/Shimosaka/Fu teaches a similar device to the instantly claimed. Therefore it is reasonably expected that the apparatus of Filar/Shimosaka/Fu is capable of performing the instantly claimed functions of tuning a thermal reflection coefficient at the bottom of the deflector. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987). See also MPEP 2114. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).
Regarding claim 5, Filar/Shimosaka/Fu teaches that the deflector (for example the shielding member 36) comprises an inner cylinder (the inner vertical portion of bottom portion of cylinder 37 surrounding the ingot 25), an outer cylinder (the outer vertical portion of bottom portion of 37 surrounding the ingot 25), and a heat insulating material (bulging insulating portion 47) (Fu, figs 1-4, 6 and 9, abstract, page 2-6, 7, 10, 12), wherein the bottom of the outer cylinder extended below the bottom of the inner cylinder and is closed to the bottom of the inner cylinder to form a cavity between the inner cylinder and the outer cylinder, and the heat insulation materials (insulating portion 47) disposed in the cavity (Fu, figs 1-4, 6 and 9, abstract, page 2-6, 7, 10, 12), wherein the tuning device comprises an inserting member (48/49 or 71/72), the inserting member comprises a protruding portion (member 48 or 72) and an inserting portion (member 49 or 71), and the inserting portion is inserted (into the insulating member 47) between a portion of the bottom of the outer cylinder extended below the bottom of the inner cylinder and the bottom of the inner cylinder, and the protrusion portion (member 48 or 72) at least partly covered the bottom of the outer cylinder (Fu figs 2, 6 and 9, pages 5-10), meeting the claim.
Regarding claim 6, Filar/Shimosaka/Fu teaches that the protrusion portion partly covered the bottom of the outer cylinder, and the tuning device comprises a plurality of inserting members (at least two inserting members) (Fu fig 10, pages 3, 4 and 10), meeting the claim.
Regarding claim 7, Filar/Shimosaka/Fu teaches that the horizontal magnetic field direction, the bottom of the outer cylinder, the tuning device comprising the protrusion prima facie obvious.  See, e.g., In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975); see also MPEP 2144.04(VI) (C). The court held that the configuration of the claimed apparatus is a matter of choice, which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed apparatus is significant, as per In re Dailey, 357 F. 2d 669,149 USPQ 47 (CCPA 1966).
Regarding claim 8, Filar/Shimosaka/Fu teaches that the horizontal magnetic field direction, the direction perpendicular to the horizontal magnetic field, the tuning device positioned at the bottom portion of the deflector, and the bottom portion of the deflector can be formed of different materials (different thermal reflection coefficients), as prima facie obvious.  See, e.g., In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975); see also MPEP 2144.04(VI) (C). The court held that the configuration of the claimed apparatus is a matter of choice, which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed apparatus is significant, as per In re Dailey, 357 F. 2d 669,149 USPQ 47 (CCPA 1966).
Regarding claim 9, Filar/Shimosaka/Fu teaches the outer cylinder extended below the bottom of the inner cylinder and the bottom of the inner cylinder as addressed above, and further teaches that the protruding portions (for example members 48 or 71) 
Regarding claim 10, Filar/Shimosaka/Fu teaches the protrusion of the inserting members as addressed above, but does not explicitly teach the protrusion portions of the inserting members are arranged as an oval ring to fully cover the bottom of the outer cylinder. However, it is well established that a mere change in shape is not sufficient to provide a patentable distinction over the prior art since the shape itself may be considered as merely a matter of design choice.  See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); MPEP 2144.04(IV)(B).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Qi whose telephone number is (571)272-3193.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUA QI/Primary Examiner, Art Unit 1714